Opinion of the Court
PER Curiam:
The accused’s unauthorized absence from his unit for 144 days resulted in his trial by general court-martial for desertion, in violation of Article 85, Uniform Code of Military Justice, 10 USC § 885. He was found not guilty of desertion however, but guilty of the lesser offense of absence without leave, in violation of Article 86 of the Code, supra, 10 USC § 886. Review was granted to consider the effect of certain irregularities and deficiencies in the post-trial review. We have carefully examined the staff legal officer’s review and are convinced that the accused could not have been prejudiced in view of the court-martial’s findings of guilt of the lesser offense. If, when considered as a whole, the review is not misleading, “isolated inaccuracies may be disregarded.” United States v Morris, 8 USCMA 755, 25 CMR 259.
The decision of the board of review is affirmed.